DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “an arcuate member that extends around at least a height of the solar assembly”. However, nowhere does the instant specification discloses this feature and applicant has not provided any evidence as support for the amendment. It can be seen in Figure 3 of the instant application that arcuate member 208 does not extend at least a height of the solar assembly, which would be where top surface 210 of the notch 204 is located. Paragraph [00022] explicitly stated arcuate member 208 to be a separate element from the top surface 210 of notch 204, such that without further guidance as to where the arcuate member 208 begins/ends between the top surface 210 and arcuate member 208 in Figure 3, it appears that the arcuate member 208 in Figure 3 does not, in fact, extends around at least a height of the solar assembly. As outlined in annotated Figure 3 below, where one of ordinary skill in the art would understand the end point of top surface 210 of notch 204 to be reasonably located and thus the beginning of arcuate member 208, such that it can be seen that arcuate member 208 does not extend around at least a height of the solar assembly where the bottom surface of top surface 210 is located and is at a lower height. New claims 21 and 22 have similar deficiency. 
Therefore, the claims fail to comply with the written description requirement.  

    PNG
    media_image1.png
    426
    507
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (WO 2016/157692; see English machine translation).
Regarding claim 1, Kubo discloses a solar panel assembly (solar cell module 11; see Figure 1), comprising: 
a substrate (glass plate; page 2); 
a solar array coupled to the substrate (solar cell panel 12), the solar array comprising a plurality of photovoltaic cells (plurality of solar cells in each solar cell panel 12); 
an optical layer (glass plate; page 2) disposed over the solar array, wherein the optical layer, the solar array, and the substrate together form a solar assembly (see Figure 2); and 
a frame (frame 13) surrounding the solar assembly (see Figure 1), the frame comprising a plurality of frame members (frame 13 on each of the four sides of the solar cell panel 12; see Figure 1), each frame member of the plurality of frame members comprising an arcuate member that extends around at least a height of the solar assembly and forms an aerodynamic outer edge of the frame member (rounded corner between the main body portion 20 and flange portion 21; see annotated Figure 3 below).  

    PNG
    media_image2.png
    417
    411
    media_image2.png
    Greyscale

Regarding claim 3, Kubo discloses all the claim limitations as set forth above, and further discloses the optical layer comprises at least one of glass and polycarbonate (as set forth above).  
Regarding claim 4, Kubo discloses all the claim limitations as set forth above, and further discloses each frame member of the plurality of frame members is secured to the solar assembly via friction between the substrate, the optical layer, and the frame member (it is disclosed the solar cell panel 12 is inserted into the inner groove 22 of the frame 13, such that it is secured via friction or it would fall off; pages 3 and 4).  
Regarding claim 5, Kubo discloses all the claim limitations as set forth above, and further discloses each frame member of the plurality of frame members comprises a channel formed therein (opening in main body portion 20; see Figure 3).  
Regarding claim 21, Kubo discloses all the claim limitations as set forth above, and further discloses for each frame member of the plurality of frame members, the frame member comprises a notch (inner groove 22) into which the solar assembly is received (see Figure 3), the arcuate member extending around at least a height of the notch (see Figure 3).
Regarding claim 22, Kubo discloses all the claim limitations as set forth above, and further discloses for each frame member of the plurality of frame members, the arcuate member extends around at least a height of the frame member (see Figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (WO 2016/157692; see English machine translation), as applied to claim 1, and in view of Scharlack et al. (US 4,239,555).
Regarding claim 2, Kubo discloses all the claim limitations as set forth above, and further discloses the optical layer can be a glass plate (as set forth above), but the reference does not expressly disclose the optical layer has a maximum thickness of approximately 4mm.  
	Scharlack discloses it was well known in the art before the effective filing date of the claimed invention to use a glass of 3 mm thick as a front cover for a solar panel (C3/L22-25).
As Kubo is not limited to any specific examples of the thickness for the optical layer made of glass and as a glass front cover for a solar panel having a thickness of 3 mm was well known in the art before the effective filing date of the claimed invention, as evidenced by Scharlack, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable thickness for the optical layer made of glass, including a thickness of 3 mm in the device of Kubo.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (WO 2016/157692; see English machine translation), as applied to claim 5, as evidenced by Motoyama (WO 2011/065543; see English machine translation).
Regarding claim 6, Kubo discloses all the claim limitations as set forth above, and further discloses each frame member of the plurality of frame members comprises: 
a horizontal ridge formed on a side member of the channel (ribs on the sides of the main body portion 20; see Figure 3), the horizontal ridge extending towards an interior of the channel (see Figure 3), but the reference does not expressly disclose a vertical ridge formed from an upper member of the channel, the vertical ridge extending towards the interior of the channel. 
Motoyama discloses a solar panel assembly comprising a frame, where the frame members are fitted together through the insertion of a corner piece (30) into the main body portion (27) of the frame (see Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional ridges in the channel of Kubo, such as vertical ridges formed from an upper member of the channel extending towards the interior of the channel, so that the frame members can be fitted together tightly with more friction created between the channel and any parts that are used to be fitted within the channel to secure the frame members together. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 7, modified Kubo discloses all the claim limitations as set forth above, and further discloses each frame member of the plurality of frame members comprises a notch (inner groove 22) formed on the upper member of the channel (see Figure 3), wherein the arcuate member couples a top surface of the notch (flange portion 21) with a lower aspect of the channel (outer groove 24) (see Figure 3).  
Regarding claim 8, modified Kubo discloses all the claim limitations as set forth above, and further discloses the arcuate member curves away from an interior of the solar panel assembly (see rounded corner between flange portion 21 and main body portion 20 in Figure 3).  
	Regarding claim 9, modified Kubo discloses all the claim limitations as set forth above, and further discloses the solar assembly is retained in the notch via friction (it is disclosed the solar cell panel 12 is inserted into the inner groove 22 of the frame 13, such that it is secured via friction or it would fall off; pages 3 and 4).
Response to Arguments
Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive. 
Applicant argues the “rounded corner” of Kubo does not extend around at least a height of the panel 12 and form an aerodynamic outer edge of the frame 13 and cannot correspond to the arcuate member of amended claim 1. However, it is unclear why the “rounded corner” of Kubo does not read upon the limitation without further explanation from the applicant. Figure 3 of Kubo was reproduced above indicating the “rounded corner” as the aerodynamic outer edge of frame 13 and arcuate member that extends around at least a height of the solar assembly as claimed. Therefore, the argument was not found to be persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721